Cuyahoga App. No. 81360, 2003-0hio-177. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated in the court of appeals’ Journal Entry filed February 7, 2003:
“Motion by appellants to certify a conflict is granted. This court’s decision in Walter Taylor, et al. v. Kemper Insurance Company, et al. (January 16, 2003), Cuyahoga App. No. 81360, is in conflict with the cases of Peggy Hutchinson v. State Automobile Mutual Insurance Company (1987), Ross App. No. 1304,1987 Ohio App.Lexis 8263, and Steven J. Hatcher, etc. v. Grange Mutual Casualty Company (December 14,1993), Franklin App. No. 98AP-882,1993 Ohio App.Lexis 6040.
“We hereby certify the following issue to the Ohio Supreme Court: ‘In a claim arising from an accident in 1989, in which an uninsured motorist was not sued within the statute of limitations for personal injury, is an insured’s “legal right to recover” subject to common-law defenses, such as the statute of limitations, when the accident is governed by the pre-1994 version of R.C. 3937.18(A)(1), which had not yet defined “legally entitled to recover” as proving the elements of a claim?’ ”
Resnicic and O’Connor, JJ., dissent.
Sua sponte, cause consolidated with 2003-0362, Taylor v. Kemper Ins. Co., Cuyahoga App. No. 81360, 2003-0hio-177.